—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating inmate rules against possessing altered items, contraband, stolen property and facility documents without authorization, as well as making false statements and impersonation. Initially, the record reveals that petitioner pleaded guilty to the charge of possessing contraband and, therefore, is precluded from asserting that the determination is not supported by substantial evidence (see, Matter of Shire v Coombe, 240 AD2d 823). Contrary to petitioner’s contention, the misbehavior report, the testimony offered at the hearing, as well as the exhibits provide substantial evidence of petitioner’s guilt on all charges (see, Matter of Cunningham v Goord, 274 AD2d 814). We also reject petitioner’s proffered defenses including his contention that he did not steal the documents himself. These assertions raised a credibility issue properly resolved by the Hearing Officer (see, Matter of Rivera v Goord, 274 AD2d 813). Petitioner’s remaining contentions have been examined and are found to be without merit.
Cardona, P. J., Peters, Spain and Mugglin, JJ., concur. *825Adjudged that the determination is confirmed, without costs, and petition dismissed.